In an action to recover damages for personal injuries, etc., the plaintiffs appeal from an order of the Supreme Court, Nassau County (McCarty, J.), dated January 14, 2000, which granted the defendant’s motion for summary judgment dismissing the complaint.
Ordered that the order is affirmed, with costs.
The plaintiff Edward W. Rensing (hereinafter the plaintiff), an experienced ice skater, was injured when he fell, allegedly due to a large rut in the ice, at the defendant’s indoor ice skating facility. The defendant moved for summary judgment dismissing the complaint. It contended that there was no evidence of a defect, and that the plaintiff, as an experienced skater, assumed the risk of falling on the ice.
In its motion for summary judgment, the defendant made a prima facie showing of entitlement to judgment as a matter of law (see, Alvarez v Prospect Hosp., 68 NY2d 320; Zuckerman v City of New York, 49 NY2d 557). The plaintiff failed to raise a material issue of fact in his opposition papers. The evidence indicated that no one, including the plaintiff, observed a rut in the ice. Therefore, there was no evidence of the existence of a dangerous condition of the ice (see, Gordon v American Museum of Natural History, 67 NY2d 836). Moreover, the plaintiff, as an experienced ice skater and hockey player, assumed the risks inherent in ice skating (see, Morgan v State of New York, 90 NY2d 471; Maddox v City of New York, 66 NY2d 270). Accordingly, the Supreme Court properly granted the defendant’s motion for summary judgment.
*615The plaintiffs remaining contentions are without merit. Ritter, J. P., H. Miller, Feuerstein and Smith, JJ., concur.